DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 78-92 are pending and examined in the instant Office action.
While the claims recite judicial exceptions, these judicial exceptions assist in calibration of the measurement device.  Consequently, the claims are subject matter eligible.

Information Disclosure Statements
	The IDSs that have been filed have been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	While claims 82 and 83 recite direct and indirect quantifying, respectively, the specification and prior art do not differentiate to two different types of quantification.  While paragraph 86 of the specification gives examples of direct and indirect quantifying, there are no limiting definitions of these two concepts.  For the purpose of examination, the terms direct and indirect quantifying are broadly construed to encompass any type of quantifying.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 78-92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu [WO 2009/108239 A2; on IDS].
Claim 78 recites a method for calibrating a measurement device of a biosensor system.  The method comprises measuring at least two analyte responsive output signals.  The signals are affected by a primary stimulus in the form of a reference sample analyte concentration from a reference sample.  The signals are affected by an extraneous stimulus.  The method comprises determining a reference correlation by relating the primary stimulus to the two analyte responsive signals.  The method 
Claim 88 is drawn to similar subject matter as claim 78, except as a system.
Claims 86 and 92 limit the sample to be blood.
Claim 87 is further limiting wherein the extraneous stimulus includes at least one of temperature, total hemoglobin, or hematocrit.
The abstract of Wu teaches a biosensor system that determines a primary stimulus (analyte concentration) as a function of output signals generated from a light-identifiable species or redox reaction of the analyte.  Paragraphs 80-82 of Wu teach a slope compensation equation (Equation 7 of Wu which is a quotient of signal to change 
While Figure 13 uses an index function to represent the primary stimulus, Figure 13 does not teach using regression to plot the extraneous stimulus as a function of the primary stimulus.

With regard to claims 79-84 and 89-90, Figure 13 of Wu at least suggests concurrently plotting the extraneous and primary stimulus values of over six signals using quantifying techniques.  Consequently, Figure 13 of Wu at least suggests a calibration curve used to calibrate the measuring device by correcting for error.

With regard to claims 85 and 91, Figure 3 of Wu teaches storing the normalized relationship.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the index function signal in .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 78, 87, 89, and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 18, 16, and 19, respectively, of U.S. Patent No. 9,958,410 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to using primary and extraneous stimuli, normalization, and regression to calibrate a measuring device.  While the claims of ‘410 recite additional limitations relative to the limitations of the instantly rejected claims, the claims of ‘410 anticipate the instantly rejected claims.

E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        6 April 2021